Citation Nr: 0943278	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial compensable evaluation for flat 
feet, also claimed as right foot condition.

2.	Entitlement to service connection for right knee 
condition.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to 
December 2005.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
flat feet, evaluated as noncompensably disabling, effective 
January 1, 2006, and denied service connection for right knee 
condition.


FINDINGS OF FACT

1.	The Veteran's pes planus is characterized by pain on use, 
and stiffness.

2.	Competent medical evidence does not show a right knee 
condition which is causally related to the Veteran's 
military service.


CONCLUSION OF LAW

1.	The criteria for an evaluation of 10 percent, but no more, 
for service connected pes planus are met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2009).

2.	Right knee condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5103A, 5107, was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.159 and 3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in an August 2005 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and also informed 
her of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  In addition, in 
April 2008, the RO sent the Veteran a letter that informed 
her how the disability ratings and effective dates are 
assigned, as required by Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The RO sent the Veteran a SSOC in June 
2008.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, and statements of the Veteran 
have been associated with the record.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.



Disability Ratings - Generally

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the atendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a. 

Flat Feet Claim

In order to qualify for a higher initial rating under DC 
5276, the record must show that the Veteran's bilateral pes 
planus was characterized by moderate symptoms such as weight-
bearing line over or medial to the great toe, inward bowing 
of the atendo achillis, or pain on manipulation and use of 
the feet.  38 C.F.R. § 4.71a.

The Veteran underwent a VA medical examination in conjunction 
with this claim in September 2005, prior to her separation 
from the United States Army.  At that time, the Veteran 
stated that she used to have pain on the plantar surface of 
the right foot, but not the left.  Upon examination, the 
Veteran was found to have mild bilateral pes planus, no 
deformity with previous two-inch linear surgical scar near 
the right fifth toe, no focal tenderness of the plantar area 
on deep palpitation, and normal range of motion of the toes 
and ankles.  The examiner diagnosed her with mild flat feet 
with prior history of right plantar fasciitis.

In her March 2007 Notice of Disagreement, the Veteran 
complained of pain brought on by standing for long periods, 
calluses, and daily use of arch supports.

The Veteran underwent another VA medical examination in 
conjunction with this claim in July 2007.  At that time, the 
Veteran complained of constant pain in the plantar aspect of 
both feet and stiffness associated with her pes planus.  This 
pain was elicited with physical activity and relieved with 
rest or pain medication.  The examiner noted that the Veteran 
associated no symptoms with the implanted needle condition 
and there had been no attempts to remove the needle.  The 
accompanying radiology report found pes planus deformity, 
bilaterally, a small proximal end of a needle in the lateral 
planar soft tissues of the right foot, and status post 
operation involving the proximal interphalangel (PIP) joint 
of the right fifth toe.

Based on the evidence described above, the Board finds that 
the Veteran meets the criteria for an initial rating of 10 
percent, but no more, for bilateral pes planus.  The record 
shows that the Veteran's pes planus is characterized by 
stiffness and pain on use.  These symptoms are sufficient to 
warrant a 10 percent evaluation under DC 5276.  However, the 
Veteran's bilateral pes planus is not characterized by 
objective evidence of marked deformities, pain on 
manipulation and use accentuated, or swelling on use.  The 
Board notes the Veteran's statement contained in her March 
2007 NOD that her pes planus was characterized by calluses; 
however the medical evidence of record does not corroborate 
this symptom.  As the Veteran was examined twice for this 
condition and neither examination refers to calluses, the 
Board does not find the lone mention of this symptom in the 
Veteran's NOD to be credible.  Therefore a 30 percent 
evaluation is not warranted.  The Board has also considered 
the applicability of Diagnostic Codes 5277-5284.  See 
38 C.F.R. § 4.71a.  As an initial matter, the Board notes 
that an evaluation above 10 percent is only available under 
DC 5278, DC 5283, and DC 5284.  See id.  The evidence of 
record does not show acquired claw foot (pes cavus), or any 
disability of the toes, therefore DC 5278 and 5283 do not 
apply and a higher evaluation is not available under either 
of these diagnostic codes.  See id.  Nor does the evidence of 
record show moderately severe residuals of foot injuries that 
would warrant a higher evaluation under DC 5284.  See id.  
Thus the 10 percent evaluation under DC 5276 is the highest 
schedular evaluation warranted for this disability.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent or indeed 
any periods of hospitalization because of the service-
connected disability in question, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where the currently assigned 10 percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997) (quoting Floyd 
v. Brown, 9 Vet. App. 88, 94-96 (1996)); Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Thus, the Board finds that the Veteran's service-connected 
pes planus warrants a 10 percent, but not higher, throughout 
the pendency of this claim and appeal.  Therefore staged 
ratings are not warranted.  Fenderson, supra.  

Service Connection - Generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Service connection presupposes a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).
	
Right Knee Claim

The Board acknowledges that the Veteran's service treatment 
records indicate that she had a Baker's cyst while in-
service.  However, the current records suggest that this 
condition has been resolved.  This is not tantamount to 
saying that VA believes that the Veteran has had surgery on 
her right knee nor is the Board insinuating that the Veteran 
"made this up."  There is no disagreement with regards to 
the Veteran's in-service diagnosis of a Baker's cyst.  The 
issue is whether the Veteran currently has a demonstrated 
right knee disability and the medical evidence of record 
uniformly resolves this issue in the negative.  At no time 
during the course of this appeal has the medical evidence 
demonstrated that the Veteran suffers from a current right 
knee disability.  

The Veteran underwent a VA medical examination in September 
2005, prior to her separation from the military.  At that 
time, the examiner observed no deformities, no tenderness of 
the popliteal space, no swelling, normal range of motion 
(full extension and flexion to 140 degrees), and stable 
Medial-Lateral movements without complaint of pain.  There 
was no objective painful motion, fatigability or weakness 
with repetitive use.  The diagnosis was a right Baker's cyst 
in the past, currently without symptoms.  

In her March 2007 Notice of Disagreement, the Veteran 
complained of problems squatting, kneeling, climbing, 
running, and standing.  She noted that when she has a flare 
up, she tries to rest and elevate her knee. She also 
complained of pain, tenderness, swelling, tightness, 
stiffness, crackling, and buckling, which she treats through 
over-the-counter medications and topical creams as well as 
ice, heat, elevation, and stretching.  The Veteran is 
competent to symptoms such as pain, but the evidence does not 
show that she possesses the medical expertise required to 
diagnose a right knee disability.

The Veteran also underwent a VA medical examination in July 
2007.  At that time, the Veteran's right knee was found to 
have full range of motion, without evidence of palpable 
tenderness, guarding of movement, fracture, deformity, edema, 
effusion, heat, redness, subluxation, locking pain, or 
ankylosis.  The examiner concluded that there was no 
diagnosis or pathology of a right knee disability.  An 
accompanying radiology report found "no evidence for 
fracture or other significant bone, joint, or soft tissue 
abnormality.  

Based on the above, the Board finds that the Veteran does not 
have a current right knee disability.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer, 3 
Vet. App. 225 (holding that in the absence of proof of a 
present disability, there can be no valid service connection 
claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (holding that a service connection claim must be 
accompanied by evidence establishing the claimant currently 
has the claimed disability).  In the absence of confirmed 
diagnosis of a current right knee disability, service 
connection is not warranted.

In short, the requirement of competent evidence of current 
disability has not been met as to this claim.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the Veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation of 10 percent, but no 
more, for flat feet, also claimed as right foot condition, is 
granted, subject to the provisions governing the award of 
monetary benefits.

Entitlement to service connection for right knee condition is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


